AGL Resources 2012 Investor Conference March 20, 2012 Agenda 8:00 - 8:30 REGISTRATION & BREAKFAST 8:30 - 8:35 Welcome Remarks Sarah Stashak Director, Investor Relations 8:35 - 8:50 CEO Remarks John Somerhalder Chairman, President & CEO 8:50 - 9:20 Financial Overview Drew Evans EVP & CFO 9:20 - 10:00 Distribution Operations Hank Linginfelter EVP, Distribution Operations 10:00 - 10: 15 BREAK 10:15 - 10:45 Retail Operations Mike Braswell - President, Retail Energy Beth Reese - President, Retail Services 10:45 - 11:15 Wholesale Services & Midstream Pete Tumminello EVP, Wholesale Services 11:15 - 11:30 Cargo Shipping Drew Evans EVP & CFO 11:30 - 12:00 Final Q&A 12:00 - 1:00 LUNCH 2 Cautionary Statements and Supplemental Information Forward-Looking Statements Certain expectations and projections regarding our future performance referenced in this presentation, in other reports or statements we file with the SEC or otherwise release to the public, and on our website, are forward-looking statements. Senior officers and other employees may also make verbal statements to analysts, investors, regulators, the media and others that are forward- looking. Forward-looking statements involve matters that are not historical facts, such as statements regarding our future operations, prospects, strategies, financial condition, economic performance (including growth and earnings), industry conditions and demand for our products and services. Because these statements involve anticipated events or conditions, forward-looking statements often include words such as "anticipate," "assume," "believe," "can," "could," "estimate," "expect," "forecast," "future," "goal," "indicate," "intend," "may," "outlook," "plan," "potential," "predict," "project," "seek," "should," "target," "would," or similar expressions. Forward-looking statements contained in this presentation include, without limitation, statements regarding future earnings per share, capital expenditures, pension expenses, contracted capacity rates, costs related to our asset portfolio, dividend growth and EBIT contribution and our priorities for 2012. Our expectations are not guarantees and are based on currently available competitive, financial and economic data along with our operating plans. While we believe our expectations are reasonable in view of the currently available information, our expectations are subject to future events, risks and uncertainties, and there are several factors - many beyond our control - that could cause results to differ significantly from our expectations. Such events, risks and uncertainties include, but are not limited to, changes in price, supply and demand for natural gas and related products; the impact of changes in state and federal legislation and regulation, including changes related to climate change; actions taken by government agencies on rates and other matters, including regulatory approval of new partnerships; concentration of credit risk; utility and energy industry consolidation; the impact on cost and timeliness of construction projects by government and other approvals, development project delays, adequacy of supply of diversified vendors, unexpected change in project costs, including the cost of funds to finance these projects; the impact of acquisitions and divestitures including the Nicor merger; limits on natural gas pipeline capacity; direct or indirect effects on our business, financial condition or liquidity resulting from a change in our credit ratings or the credit ratings of our counterparties or competitors; interest rate fluctuations; financial market conditions, including disruptions in the capital markets and lending environment and the current economic uncertainty; general economic conditions; uncertainties about environmental issues and the related impact of such issues; the impact of changes in weather, including climate change, on the temperature-sensitive portions of our business; the impact of natural disasters such as hurricanes on the supply and price of natural gas; the outcome of litigation; acts of war or terrorism; and other factors which are provided in detail in our filings with the Securities and Exchange Commission.Forward-looking statements are only as of the date they are made, and we do not undertake to update these statements to reflect subsequent changes. Supplemental Information Company management evaluates segment financial performance based on earnings before interest and taxes (EBIT), which includes the effects of corporate expense allocations and on operating margin. EBIT is a non-GAAP (accounting principles generally accepted in the United States of America) financial measure that includes operating income, other income and expenses. Items that are not included in EBIT are financing costs, including debt and interest expense and income taxes. The company evaluates each of these items on a consolidated level and believes EBIT is a useful measurement of our performance because it provides information that can be used to evaluate the effectiveness of our businesses from an operational perspective, exclusive of the costs to finance those activities and exclusive of income taxes, neither of which is directly relevant to the efficiency of those operations.Operating margin is a non- GAAP measure calculated as operating revenues minus cost of goods sold and revenue taxes, excluding operation and maintenance expense, depreciation and amortization, and taxes other than income taxes. These items are included in the company's calculation of operating income. The company believes operating margin is a better indicator than operating revenues of the contribution resulting from customer growth, since cost of goods sold and revenue taxes are generally passed directly through to customers.In addition, in this presentation, the company has presented a non-GAAP measure of both its net income and its earnings per share each adjusted to exclude expenses incurred with respect to the Nicor merger. As the company does not routinely engage in transactions of the magnitude of the Nicor merger, and consequently does not regularly incur transaction related expenses with correlative size, the company believes presenting net income and EPS excluding Nicor merger expenses provides investors with an additional measure of the company’s core operating performance. EBIT, operating margin, net income excluding merger expenses (also referred to as adjusted net income) and EPS excluding merger expenses (also referred to as adjusted EPS) should not be considered as alternatives to, or more meaningful indicators of, the company's operating performance than operating income, net income attributable to AGL Resources Inc. or EPS as determined in accordance with GAAP. In addition, the company's EBIT, operating margin, adjusted net income and adjusted EPS may not be comparable to similarly titled measures of another company. Reconciliations of non-GAAP financial measures referenced in this presentation are available on the company’s Web site at www.aglresources.com 3 Presenter Bios 4 John W. Somerhalder II Chairman, President and Chief Executive Officer AGL Resources John W. Somerhalder II was named president and chief executive officer of AGL Resources (NYSE:GAS) in March 2006 and elected as chairman of the company's board of directors in November 2007. Mr. Somerhalder joined AGL Resources from El Paso Corporation where he spent almost 30 years, rising through the ranks from engineer to president of El Paso Pipeline Group and executive vice president of El Paso Corporation. Mr. Somerhalder is a member of the board of directors of the American Gas Association, which he chaired in 2011. He also serves on the boards of the Gas Technology Institute, the Georgia Chamber of Commerce and the Metro Atlanta Chamber of Commerce. He has served as past chairman of the Interstate Natural Gas Association of America. He was elected director of Crestwood Gas Services GP LLC in July 2007. Mr. Somerhalder is chairman of the board of the Beltline Partnership, which supports development of the Atlanta BeltLine along 22 miles of historic railroad around the city. A member of the board of the United Way of Metropolitan Atlanta, he successfully chaired the 2009 United Way Campaign for metro Atlanta during difficult economic times and served an unprecedented second term as chair of the 2010 campaign. Mr. Somerhalder holds a bachelor of science degree in chemical engineering from the University of Arizona. He and his wife, Rebecca, live in Atlanta. They have four grown children and five grandchildren. 5 Andrew W. (Drew) Evans Executive Vice President and Chief Financial Officer AGL Resources Andrew Evans was named senior vice president and chief financial officer of AGL Resources (NYSE:GAS) in September 2005 and promoted to executive vice president, chief financial officer in May 2006. In this capacity, Mr. Evans directs finance, accounting and information technology for all AGL Resources businesses, as well as investor relations and the company’s strategic planning functions. He also has responsibility for various unregulated subsidiaries. Mr. Evans joined AGL Resources in May 2002 as vice president of finance and treasurer, where he was responsible for the company’s treasury and finance operations including corporate finance, cash management, rating agency relationships, pension management and corporate planning and analysis. He also played a key role in supporting the company’s corporate development and growth initiatives, and assisted in deal evaluation, structuring and financing. Mr. Evans came to AGL Resources from Mirant Corporation (formerly Southern Energy Inc.) where he served in various finance and business development roles over a nine-year period. Prior to Mirant, Mr. Evans was employed by National Economic Research Associates and the Federal Reserve Bank of Boston. Mr. Evans serves as chairman of the board of Zoo Atlanta and on the finance committees of Grady Memorial Hospital, Refugee Family Services and the Georgia Council for Economic Education, where he is also a board member. Mr. Evans is a graduate of Emory University and lives in Atlanta with his wife, Faye. 6 Henry P. (Hank) Linginfelter Executive Vice President, Distribution Operations AGL Resources Henry P. “Hank” Linginfelter was named executive vice president, distribution operations, for AGL Resources (NYSE:GAS) in December 2011. As chairman and CEO of the company's seven utilities, Mr. Linginfelter is responsible for all operating functions of the utilities including field operations, customer experience, gas operations, construction, energy efficiency programs and utility marketing and sales. In addition he has corporatewide responsibility for regulatory and governmental affairs, economic development, supply chain, engineering and environmental health and safety. In his years of service with AGL Resources, Mr. Linginfelter has assumed increasing levels of responsibility and has played a key role in the company’s operations, marketing and regulatory activities. He has more than 28 years of experience in utility operations with AGL Resources. Prior to his current role, Mr. Linginfelter had oversight responsibilities for the company’s mid-Atlantic operations. This included the integration and management of Virginia Natural Gas (Virginia) in 2000 and Elizabethtown Gas (New Jersey) in 2004. He resided in Virginia and served as president of each of those utilities along with Elkton Gas (Maryland) until 2007 when he returned to Atlanta to oversee utility operations companywide. Mr. Linginfelter currently serves on the boards of Central Atlanta Progress, Metro Atlanta Chamber of Commerce, The Nature Conservancy of Georgia, Georgia Allies, Boy Scouts Atlanta Area Council, Southern Gas Association and Jekyll Island Foundation, where he is chairman. He also serves on the Leadership Council of the American Gas Association and is a graduate of the Leadership Atlanta Class of 2009. Mr. Linginfelter has a bachelor’s degree in industrial management from Georgia Tech and a master’s degree in business administration from Georgia State University. He and his wife, Sandy, and their two children reside in Atlanta and attend Buckhead Church. 7 Michael (Mike) Braswell Michael Braswell President of Retail Energy, AGL Resources President and CEO, SouthStar Energy Services AGL Resources Michael Braswell was named president of retail energy for AGL Resources (NYSE:GAS) in December 2011. He is responsible for ensuring the expansion and continued success of AGL Resources' retail energy operations in multiple states. To that end, he continues to serve as CEO of SouthStar Energy Services, LLC, a joint venture between AGL Resources and Piedmont Natural Gas Company. SouthStar serves more than half a million customers. Mr. Braswell has more than 20 years of experience in the natural gas industry, working in both regulated and deregulated environments. Prior to being named CEO of SouthStar, he served as executive vice president and chief operating officer for SouthStar. He also has held positions as vice president, retail markets, and as vice president, customer service and strategic planning. Before joining SouthStar, Mr. Braswell held various key positions over a 10-year period with AGL Resources, working in marketing, sales management, rates and strategic planning. Mr. Braswell 's commitment to giving back to the communities that SouthStar serves has resulted in his team of employee volunteers receiving national and local awards for outstanding community service. A graduate of Georgia Tech, Mr. Braswell earned a bachelor's degree in industrial engineering. He later earned a master of business administration degree (concentration in finance) from Georgia State University. He resides in Atlanta with his wife and four children. 8 Elizabeth W. (Beth) Reese Senior Vice President and President of Retail Services AGL Resources Elizabeth W. "Beth" Reese was named senior vice president and president of retail services for AGL Resources (NYSE:GAS) in December 2011. She is responsible for overseeing and expanding the company's home services and solutions. Currently, the company offers proven, turnkey solutions for the home, delivered and sustained through service excellence, to customers through Nicor National. Previously, Ms. Reese played an integral role in leading the complex integration planning efforts for AGL Resources' acquisition of Nicor Inc. She was responsible for executing the company's integration strategy and achieving results while ensuring that the cultural and change management aspects of the effort were realized. The successful integration planning created the largest natural gas-only distribution company in the United States based on customer count. Prior to that, Ms. Reese served as vice president, Operational Planning and Analysis, overseeing operational and financial planning for the company's largest business segment which was comprised of six utilities Atlanta Gas Light, Chattanooga Gas, Elizabethtown Gas, Elkton Gas, Florida City Gas and Virginia Natural Gas. Since joining AGL Resources in November 2000, she has also served the company as vice president in various functions including business innovation, customer service, finance and controller. Prior to joining AGL Resources, she was a senior manager for the worldwide accounting and consulting firm of Deloitte LLP. While an Atlanta-based executive, Ms. Reese served on the board of directors for CHRIS Kids, a community-based multi-service mental health treatment organization for children and families, and on the board of directors for Imagine It! - The Children's Museum of Atlanta, whose mission is to spark imagination and inspire discovery and learning for all children through the power of play. A native of Maryland, Ms. Reese received her bachelor's degree in business administration and economics from St. Andrew's Presbyterian College and her master's of accountancy from the University of Georgia. Ms. Reese is based in Naperville, Ill. She and her husband are raising one daughter. 9 Peter (Pete) Tumminello Executive Vice President, Wholesale Services President, Sequent Energy Management AGL Resources Peter Tumminello was named executive vice president, wholesale services, for AGL Resources (NYSE:GAS) in December 2011. In this role, he has executive oversight for AGL Resources’ marketing and trading business, storage business and fuels business. He continues to serve as president of Sequent Energy Management, leading all aspects of Sequent's operations including natural gas asset management, origination, trading, producer services, support functions and long-term growth strategy. Mr. Tumminello brings more than 20 years experience in natural gas marketing and trading and more than 27 years in the energy industry to his position. He previously served as executive vice president of business development and support for Sequent and as vice president of corporate development for AGL Resources. In this capacity, Mr. Tumminello and his team helped expand Sequent’s business into new regions and products while supporting AGL Resources’ affiliate utilities through successful asset management programs. Mr. Tumminello joined the executive management team of Sequent in August 2003 as vice president of asset management and origination. He has served on the AGL Resources Policy Committee since April 2010. Prior to joining AGL Resources and Sequent, Mr. Tumminello was vice president of energy supply for Green Mountain Energy Company, and he worked for TPC Corp and ARCO Oil and Gas Company in various capacities in energy marketing, storage and transportation asset management, petroleum engineering, finance and planning, and project evaluation. Mr. Tumminello earned his master of business administration from the University of Southwestern Louisiana and his bachelor of science in petroleum engineering from Louisiana Tech University. He serves on the advisory board for Tulane University's Energy Institute and the advisory board for the Arc of Katy. A native of New Orleans, Mr. Tumminello lives with his wife and two daughters in Katy, Texas. 10 CEO Perspective John Somerhalder Chairman, President & Chief Executive Officer 11 Corporate & Retail Energy Distribution Operations & Retail Services AGL Resources Footprint Wholesale & Midstream Cargo Shipping Nation's largest natural gas-only distributor based on customer count. 12 2011 Key Accomplishments •Achieved total shareholder return for 2011 of 24% •Excluding $64 million in after-tax costs related to the Nicor merger, we recorded diluted EPS of $2.92 on a non-GAAP basis oStrong growth from distribution operations supported primarily by new rate and infrastructure programs at Atlanta Gas Light oAnother year of solid performance from retail operations; despite an increasingly competitive marketplace, we retained our leading market share position in Georgia oLow volatility and reduced natural gas transportation and storage spreads, combined with warm 4Q11 weather, created headwinds for our wholesale and midstream segments in 2011 •Completed acquisition of Nicor Inc. on December 9, 2011, effectively doubling the size of our regulated asset and customer base •Maintained safe and efficient operation of our natural gas distribution systems 13 2011 Total Shareholder Return Source: Thomson Reuters Peer Avg 23.7% LDC Avg 18.4% 14 Source: Thomson Reuters Peer Avg 77.4% LDC Avg 47.1% 3-Year Total Shareholder Return 15 2012 Opportunities and Risks •Integration of Nicor businesses oReduction in corporate overhead expenses well underway oAll business services being analyzed for efficiencies •Extension filings for infrastructure investment programs in Georgia and New Jersey, with new program expected to begin in Virginia in 2H12 •Leverage legacy AGLR and Nicor retail businesses to grow both energy and services components •Legacy fixed cost contracts begin to roll off at Sequent •Complete construction at Golden Triangle and Central Valley and contract additional capacity Opportunities Risks •Continuation of warmer than normal temperatures across our service territories oThrough mid-March, EBIT impact of warmer weather ~$15 million across distribution and retail •Utility growth mitigated by bonus depreciation, no planned rate case filings and continued slow/minimal customer growth •Increasing competition at the retail level in Georgia and other choice markets •Continued environment of low natural gas price volatility and narrow transportation and storage spreads oMargin compression for wholesale and reduced storage rates for midstream •Ongoing weak economic environment and high fuel prices for cargo shipping 16 2012 Priorities and Objectives •Make necessary capital investment to enhance and maintain the safety and reliability of our distribution systems, while minimizing regulatory lag •Remain a low-cost leader within the industry •Maintain market share in Georgia and Illinois while expanding further into new territories such as Ohio and Florida •Leverage experience across SouthStar and Nicor’s retail businesses •Renew affiliated and non-affiliated asset management agreements and add new asset management, gas-fired power generation and producer services contracts •Continually enhance risk management, credit management and overall controls Distribution Retail Wholesale Midstream Cargo Shipping Expense & Balance Sheet Discipline •Complete construction of Golden Triangle Cavern 2 and Central Valley Gas Storage and execute contracts for newly available capacity •Reduce project development costs in response to low volatility environment •Effectively control expenses and focus on capital discipline in each of our business segments •Maintain strong balance sheet and liquidity profile •Expand market share in key service areas while providing quality total transportation and logistics solutions for our customers •Prudently deploy capital investment and diligently manage operating costs 17 Financial Overview Drew Evans EVP & Chief Financial Officer 18 Business Financial Investors •Centralize service functions that are scalable •Improve utility returns by operating complementary non- regulated businesses •Accelerate returns on regulated infrastructure investments •Maximize return on invested capital •Maintain financial integrity in utility and non-regulated businesses •Grow dividends and earnings •Focus on total shareholder return •Ensure management and employee incentives are properly aligned with shareholder interests Strategic Priorities 19 20 Note: Please review the AGL Resources 10-K as filed with the SEC on 2/22/12 for detailed information. EBIT, Adjusted Net Income and Adjusted EPS are non-GAAP measures. Please see the appendix to this presentation or visit the investor relations section of www.aglresources.com for a reconciliation to GAAP. (1) Change represents y/y change of 2011 Combined vs. 2010 Legacy AGLR. (2) Adjusted net income and adjusted EPS exclude Nicor-related merger costs of approximately $64 million, net of tax. 2011 Financial Results Earnings Before Interest & Taxes Annual EBIT by Operating Segment (in millions) 2ontribution by Operating Segment 1% 79% 18% 2% (1) There was no EBIT impact from the Cargo Shipping segment for the 22 days of Nicor results recorded in 2011. NOTE: EBIT is a non-GAAP measure. Please see the appendix to this presentation or the investor relations section of www.aglresources.com for a reconciliation to GAAP. 21 (1)Retail Energy Operations segment includes EBIT related to SouthStar at the 100% level.AGL Resources owned a 70% interest during 2007, 2008 and 2009, and received an approximate 75% share of the earnings each year (except in Ohio and Florida, which were 70%).
